Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 6/23/2022 and Examiner interview held 7/8/2022.
	Applicant’s arguments filed have been considered.  Examiner explained that after further search and consideration arguments regarding newly added dependent claim 24 would put case in condition for allowance if incorporated into claim 1. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Sampson on 7/8/2022.
Please amend the claims as follows:

Please amend claim 1 to read:

A method comprising,
receiving one or more context aware processing parameters, an ambient audio stream and a secondary audio stream, the one or more context aware processing parameters comprising one or more parameters indicating a user's current contextual state, the one or more parameters including at least one parameter corresponding to a location or a situation of the user; 
identifying, using one or more machine learning models, one or more sound characteristics associated with the ambient audio stream; 
determining, using the one or more machine learning models, one or more actions to perform based, at least in part, on the one or more context aware processing parameters and one or more identified sound characteristics, the one or more actions comprising applying one or more audio processing parameters to the ambient audio stream, the secondary audio stream, or both the ambient audio stream and the secondary audio stream, the one or more actions corresponding to personalized action sets for the user, each of the personalized action sets being associated with at least one indicator indicating conditions or circumstances in which an associated personalized action set is appropriate for selection, the at least one indicator including global contextual state information corresponding with a state of at least one other user's personal audio system; 
wherein the global contextual state information comprises an amalgamation of the contextual states of a plurality of other users; and 
performing the one or more actions.

	Claim 24.  (CANCELED)

	Claim 26 (Currently Amended) The method of claim 1, wherein the determining involves determining whether a strength of recommendation corresponding to a personalized action set is equal to or above a recommendation threshold.

Allowable Subject Matter
3.	Claims 1-2, 4-10, 13-20, 22-23, 25-29 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:

receiving one or more context aware processing parameters, an ambient audio stream and a secondary audio stream, the one or more context aware processing parameters comprising one or more parameters indicating a user's current contextual state, the one or more parameters including at least one parameter corresponding to a location or a situation of the user; 
identifying, using one or more machine learning models, one or more sound characteristics associated with the ambient audio stream; 
determining, using the one or more machine learning models, one or more actions to perform based, at least in part, on the one or more context aware processing parameters and one or more identified sound characteristics, the one or more actions comprising applying one or more audio processing parameters to the ambient audio stream, the secondary audio stream, or both the ambient audio stream and the secondary audio stream, the one or more actions corresponding to personalized action sets for the user, each of the personalized action sets being associated with at least one indicator indicating conditions or circumstances in which an associated personalized action set is appropriate for selection, the at least one indicator including global contextual state information corresponding with a state of at least one other user's personal audio system; 
wherein the global contextual state information comprises an amalgamation of the contextual states of a plurality of other users; and 
performing the one or more actions.

Regarding claim 1 Rider et al (2016/0149547), the closest art of record, teaches A method (abstract: systems and methods for automated audio adjustment), comprising: 
receiving one or more context aware processing parameters, an ambient audio stream and a secondary audio stream, the one or more context aware processing parameters comprising one or more parameters indicating a user's current contextual state, the one or more parameters including at least one parameter corresponding to a location or a situation of the user (abstract: audio output; 8; 14: background noise; 15; 24; 25: contextual data; 28: ambient noise; 32:user preferences may also include data indicating a user’s preferred volume or audio adjustments for particular locations, events; 33 context and state provides place, situation); 
identifying, using one or more machine learning models, one or more sound characteristics associated with the ambient audio stream (14 background noise, machine learning…may predict user preferences for various contexts; 24; 28: ambient); 
determining, using the one or more machine learning models, one or more actions to perform based, at least in part, on the one or more context aware processing parameters and one or more identified sound characteristics, the one or more actions comprising applying one or more audio processing parameters to the ambient audio stream, the secondary audio stream, or both the ambient audio stream and the secondary audio stream (abstract: user profile; 8: adjust volume, audio effects; 14-15; 18: equalizer levels may be changed; user profile - 21, 24; 28; 32-33; 44); 
the one or more actions corresponding to personalized action sets for the user, each of the personalized action sets being associated with at least one indicator indicating conditions or circumstances in which an associated personalized action set is appropriate for selection (abstract: user profile; 21; 24: user history of media performances and listening volumes;28 schedule, location, automatically increase;32; 35: sound scene – where the limitation appears to teach storing personalized adjustments for certain situations, and when the situation is occurring (as identified by indicator), adjusting according to the stored rules and adjustments;
Rider teaches user profile, preferences, models, rules (24); history, location data, and sound scenes, with appropriate user specific adjustments for each situation (personalized action sets); the system recognizes when the user is in a specific  situation (location, time period - 28 schedule, determine listener is at location), determines the best/most appropriate/closest match (strength), and can perform user specific audio adjustments for that situation 28, 32, 35; 39); and 
performing the one or more actions (abstract; 14-15; 28; 32-33; 44 -
abstract: systems and methods for automated audio adjustment; A processing system for automated audio adjustment may include a monitoring module to obtain contextual data of a listening environment; a user profile module to access a user profile of a listener; and an audio module to adjust an audio output characteristic based on the contextual data and the user profile, the audio output characteristic to be used in a media performance on a media playback device);
but does not specifically teach 
the at least one indicator including global contextual state information corresponding with a state of at least one other user's personal audio system; 
wherein the global contextual state information comprises an amalgamation of the contextual states of a plurality of other users.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655